COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00025-CV

IN RE OAO GAZPROM, GAZPROM                                          RELATORS
MARKETING & TRADING USA,
INC., PACE GLOBAL ENERGY
SERVICES, LLC, OOO GAZPROM
EXPORT, AND C.C. PACE
RESOURCES, INC.

                                    ------------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 017-229664-08

                                    ------------

                        MEMORANDUM OPINION 1

                                    ------------

      The court has considered relators’ petition for writ of mandamus and

relators’ letter dated February 2, 2015, regarding an Order of Dismissal with

Prejudice issued by the trial court on that date. We are of the opinion that the

petition should be dismissed as moot. Accordingly, relators’ petition for writ of

mandamus is dismissed as moot.

                                                   PER CURIAM

PANEL: GABRIEL, J., LIVINGSTON, C.J.; and DAUPINOT, J.

DELIVERED: February 5, 2015


      1
       See Tex. R. App. P. 47.4, 52.8(d).